Citation Nr: 0932218	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-31 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to waiver of an overpayment of non service-
connected pension benefits in the amount of $35,299.00.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
During the course of the appeal, original jurisdiction was 
transferred to the St. Paul, Minnesota RO.  

The Veteran requested a Board hearing at the RO in his 
September 2004 VA Form 9.  However, in January 2005 the 
Veteran clarified, in writing, that he wanted a hearing 
before a RO hearing officer.  Accordingly, the Veteran's 
request for a personal hearing before a Veterans Law Judge 
was withdrawn pursuant to 
38 C.F.R. § 20.704(e).  In March 2005, the Veteran presented 
sworn testimony during a formal RO hearing.  A transcript of 
the hearing has been associated with the Veteran's VA claims 
folder.  

In a January 2006 Board decision, the claim was remanded for 
further procedural and evidentiary development.  The VA 
Appeals Management Center (AMC) continued the previous denial 
in a February 2006 supplemental statement of the case (SSOC).  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.


FINDINGS OF FACT

1.  An overpayment of non service-connected pension benefits 
in the original amount of $35,299.00 was created in January 
2001.

2.  Notice of the indebtedness was sent to the Veteran at his 
address of record in February 2001.

3.  The Veteran filed a request for waiver of the overpayment 
in July 2003, in excess of 180 days after the notice of 
indebtedness was sent to him.


CONCLUSION OF LAW

The Veteran did not timely request a waiver of recovery of 
overpayment for non service-connected pension benefits.  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a waiver of recovery of 
overpayment for his non service-connected pension benefits in 
the amount of $35,299.00.

In the interest of clarity, the Board will address certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in January 2006.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to attempt to 
locate a February 2001 overpayment notification letter and to 
locate any RO decisional documents dated after the March 2005 
hearing.  If the RO was unable to locate said decisional 
documents, it was to readjudicate the Veteran's claim in a 
SSOC.  

A notation from the RO dated February 14, 2006 indicates that 
the February 1, 2001 notification letter could not be 
located.  Additionally, the AOJ readjudicated the Veteran's 
claim in the February 2006 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the Veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
noting that the statute at issue in such cases is found in 
Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different chapter 
(i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

In addition, as is discussed below, the disposition of this 
case is based on the operation of law.  The Court has held 
that the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

As will be detailed below, the Board finds that all due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative and, as 
indicated above, declined the option to testify at a personal 
hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.



Relevant law and regulations

A request for waiver of an indebtedness (other than for loan 
guaranty, not at issue here) shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness to the debtor.  See 38 U.S.C.A. § 5302(a) (West 
2002); 
38 C.F.R. § 1.963(b)(2) (2008).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing.  If the delay in 
the receipt of the notice of indebtedness is substantiated, 
the 180-day period is computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
See 38 C.F.R. § 1.963(b)(2) (2008).

Notification of the existence of a debt is deemed sufficient 
when sent by ordinary mail directed to the debtor's last 
known address and not returned as undeliverable by postal 
authorities.  See 38 C.F.R. § 1.911(e) (2008).

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record."  See Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995).  The burden is on the 
appellant to keep VA apprised of his or her whereabouts; if 
he or she does not do so, there is no burden on the part of 
VA to "turn up heaven and earth to find [the appellant]."  
See Hyson v. Brown, 5 Vet. App. 262 (1993).

Factual background

In an RO rating decision dated August 1997, the Veteran was 
awarded non service-connected pension benefits, effective 
April 28, 1997.  The benefits were awarded based upon a 
showing by the Veteran that he had no income.  The Veteran's 
benefits were subsequently apportioned for the care and 
support of his children.  The appointee for receipt of the 
apportioned benefits was the children's mother, 
Ms. W.

In January 2001, the RO took action to terminate the 
Veteran's non service-connected pension benefits, based upon 
information that the Veteran had countable income that 
exceeded the allowable income limit.  In a letter dated 
January 2001, the RO notified the Veteran of its proposed 
termination of his non service-connected pension benefits.  
The RO and attached a Form 4007 pertaining to his rights of 
appeal.  

The record on appeal further reflects that the VA Debt 
Management Center (DMC) sent a letter to the Veteran on 
February 1, 2001 informing him of the overpayment in question 
and his rights with respect to requesting a waiver of the 
resulting debt.  A copy of the actual notice letter sent by 
the DMC on February 1, 2001 is not of record, but the Veteran 
does not dispute the existence of this letter, or that it was 
mailed to him.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) [there is a presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary].  Rather, as will be discussed below, the 
Veteran asserts that he did not receive the February 2001 
letter because it and any subsequent notification letters 
were sent to the incorrect address.  

The Veteran filed a request for waiver of the overpayment in 
July 2003.  In a subsequent July 2003 letter, the DMC denied 
his claim on the basis that his request was not timely filed 
pursuant to 38 C.F.R. § 1.963(b)(2).  This appeal followed.

Analysis

The Veteran's July 2003 waiver request was made in excess of 
180 days after notice of the overpayment was mailed to him by 
the DMC in February 2001.  Under the law, this constitutes an 
untimely filing of his waiver application.  See 38 U.S.C.A. 
§ 5302(a) (West 2002).

As indicated above, the 180-day period may be extended if the 
individual requesting waiver demonstrates that, as a result 
of an error by either VA or postal authorities, or due to 
other circumstances beyond the debtor's control, that there 
was a delay in receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  See 38 
C.F.R. § 1.963(b)(2) (2008).

The Veteran in this case contends that he did not receive the 
February 2001 notification letter due to an error on the part 
of VA.  Specifically, he argues that VA mistakenly mailed the 
notification letter to his former address, despite his 
efforts to update his address with VA.  See, e.g., the March 
2005 RO hearing transcript, 
pgs. 2-3.  

The record shows that the February 2001 letter was mailed to 
the address provided by the Veteran in March 2000.  See the 
Certification of First Demand Letter dated November 2003; see 
also the Report of Contact dated March 2000.  As was 
indicated above, the Court has held that VA may rely on the 
"last known address" shown of record."  See Thompson, 
supra.  Moreover, it is well-established that it is the 
Veteran's responsibility alone to notify VA in a timely 
manner of his change-of-address.  See Hyson, supra.

The Veteran, through his representative, asserts that VA was 
informed of his new address by Ms. W in October 2000.  See 
the March 2005 RO hearing transcript, 
pg. 3.  The record demonstrates that in October 2000, Ms. W. 
contacted the RO and provided change of address information 
for herself.  See the VA Form 20-572 dated October 6, 2000.  
There is no indication in that change of address form that 
Ms. W intended to notify the VA of any change in the 
Veteran's address. 

The Veteran appears to be alleging that the VA Form 20-572 
was an inaccurate representation of an October 2000 phone 
contact with Ms. W. and that Ms. W. in fact informed VA of a 
change in the Veteran's address as well as her own address.  

With respect to the contentions of the Veteran and his 
representative, the presumption of administrative regularity 
comes into play.  "The presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 207 (1992), 
quoting United States v. Chemical Foundation, 272 U.S. 1, 14-
15 (1926).  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall, the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  The Court specifically held that a 
statement such as the Veteran's, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  

In this case, the Veteran has presented no evidence, aside 
from his own testimony, that the October 2000 report of 
contact contained inaccurate information.  Crucially, the 
record demonstrates that the RO was not notified of any 
change of the Veteran's address until its receipt of his 
request for waiver in July 2003.  Moreover, neither the 
February 2001 letter, nor any subsequent notification 
letters, was returned as undeliverable.

In short, the DMC sent the debt notice to the Veteran's last 
known address in the regular manner that correspondence is 
mailed.  There is no indication that the United States Postal 
Service failed to deliver the letter.  With application of 
the presumption of regularity, and in the absence of any 
contrary evidence, such mailing was all that was legally 
required to provide the Veteran with notice of the 
overpayment debt and of his right to request a waiver.  See 
Woods v. Gober, 14 Vet. App. 214 (2000) [holding that absent 
evidence that a claimant notified VA of a change of address 
and absent evidence that any notice sent to the claimant at 
his last known address was returned as undeliverable, VA is 
entitled to rely on the address provided].  To the extent 
that the Veteran failed to receive such notice, it was 
because he failed to keep VA apprised of his whereabouts.

The Veteran appears to have alternatively asserted that the 
RO should have taken notice of updated contact information he 
provided to the Social Security Administration and the VA 
medical center.  See the March 2005 RO hearing transcript, 
pgs. 4-5.  The Board does not dispute that the Veteran may 
have notified the SSA and the VA medical center of a change 
in his address.  However, the Veteran was informed on 
multiple occasions of his responsibility to notify the RO of 
any change in address.  See, e.g., letters from the RO dated 
April 1998 and February 1999.  As indicated above, the 
evidence demonstrates that he failed to do so.  

To the extent that the Veteran is contending that providing 
notification of an address change to another unit of 
government, or another part of VA, suffices to inform the RO 
of the change in address, the Board rejects that notion.  
In particular, the Board will not stretch the Court's holding 
in Bell v. Derwinski, 2 Vet. App. 611 (1992) [records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file]. 
It is clearly the responsibility of the Veteran to keep the 
RO informed of his whereabouts.

The Veteran has not contended that his filing date should 
have been tolled due to mental illness.  See Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004) [holding that 
equitable tolling should be applied if a claimant's mental 
incompetence "rendered him incapable of 'rational thought or 
deliberate decision making,' or 'incapable of handling his 
own affairs or unable to function in society.'].  Nor does 
the Veteran contend that he was misled or induced by VA into 
allowing the filing deadline to pass.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).

Further, there is no evidence that any other correspondence 
that could be construed as a request for waiver was received 
by VA until the Veteran's request for waiver in July 2003, 
and he does not contend otherwise.

In sum, based on the above analysis, the Board concludes that 
the Veteran's application requesting waiver of the 
indebtedness at issue was not timely filed.  No relevant 
exceptions to the legal criteria have been provided or are 
applicable in this case and, therefore, the Board has no 
authority to disregard the limitations pertaining to 
timeliness standards for waiver requests under 38 C.F.R. 
§ 1.963(b)(2).

Accordingly, as the Veteran's request for waiver of recover 
of non service-connected pension benefits was not timely 
filed, his claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

The Veteran's request for waiver of overpayment of non 
service-connected pension benefits was not timely filed.  The 
benefit sought on appeal is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


